DETAILED ACTION
This action is in response to the Amendment dated 16 February 2022. Claims 1 and 5 are amended. No claim has been added. Claim 6 and 8-20 had been canceled before. Claims 1-5 and 7 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 and 14 of copending Application No. 15/360,809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features recited are included in the corresponding claims of the '809 patent. 
It is clear that all the elements of the application claim 1 are to be found in reference application claim 8 (as the application claim 1 fully encompasses reference application claim 8). The difference between the application claim 1 and the reference application claim 8 lies in the fact that the reference application claim includes many more elements and is thus much more specific. Thus, the invention of claim 8 of the reference application is in effect a “species” of the “generic” invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 is anticipated by claim 8 of the reference application, it is not patentably distinct from claim 8 of the reference application. Please see the correspondence below: 
Instant Application ‘626
Reference Application ‘809
Claim 1: A computer-implemented method, comprising operations for: 





generating a linkage table with a first feature in a first application and in a second application, a second feature in one of the first application and the second application, and a third feature not in the first application and not in the second application, wherein the linkage table includes first information and second information for each of the first feature, the second feature, and the third feature; receiving a selection of a feature from one of the first feature, the second feature, and the third feature displayed in a first web page; 

identifying the selected feature in the linkage table; 

and redirecting from the first web page to a second web page in a Graphical User Interface (GUI) with a first window in the second web page displaying the first information for the selected feature and a second window in the second web page displaying the second information for the selected feature, wherein, when the selected feature is in the first application, the first information describes the selected feature for the first application, and, when the selected feature is in the second application, the second information describes the selected feature for the second application.
Claim 8: A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations for: 

generating a linkage table with a first feature in a first application and in a second application, a second feature in one of the first application and the second application, and a third feature not in the first application and not in the second application, wherein the linkage table includes first information and second information for each of the first feature, the second feature, and the third feature; receiving a selection of a feature from one of the first feature, the second feature, and the third feature displayed in a first web page; 

identifying the selected feature in the linkage table; 

and redirecting from the first web page to a second web page in a Graphical User Interface (GUI) with a first window in the second web page displaying the first information for the selected feature and a second window in the second web page displaying the second information for the selected feature, wherein, when the selected feature is in the first application, the first information describes the selected feature for the first application, and, when the selected feature is in the second application, the second information describes the selected feature for the second application.

Claim 2: The computer-implemented method of claim 1, 

wherein there is a different linkage table for each pair of applications.

Claim 9: The computer program product of claim 8, 

wherein there is a different linkage table for each pair of applications.

Claim 3: The computer-implemented method of claim 1, 



Claim 10: The computer program product of claim 8, 

wherein a help icon is associated with the feature.

Claim 4: The computer-implemented method of claim 1, 

wherein the first window is displayed adjacent to the second window to enable comparison of the first information and the second information.

Claim 11: The computer program product of claim 8, 

wherein the first window is displayed adjacent to the second window to enable comparison of the first information and the second information.
Claim 5: The computer-implemented method of claim 1, 

wherein, when the selected feature is not in the first application, the first information indicates that the selected feature is not in the first application, and when the selected feature is not in the second application, the second information indicates that the selected feature is not in the second application.

Claim 12: The computer program product of claim 8, 

wherein, when the selected feature is not in the first application, the first information indicates that the selected feature is not in the first application, and when the selected feature is not in the second application, the second information indicates that the selected feature is not in the second application.

Claim 7: The computer-implemented method of claim 1, 

wherein a Software as a Service (SaaS) is configured to perform the operations of the computer program product.
Claim 14: The computer program product of claim 8, 

wherein a Software as a Service (SaaS) is configured to perform the operations of the computer-implemented method.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over HOLT et al. (US20120089914A1) in view of SPEETER et al (US20060161895A1).
As to claim 1, HOLT teaches a computer-implemented method, comprising operations for: generating a linkage table with a first feature in a first application and in a second application, a second feature in one of the first application and the second application, and a third feature not in the first application and not in the second application, wherein the linkage table includes first information and second information for each of the first feature, the second feature, and the third feature (see fig. 1, par. 0050 wherein FIG. 1 discloses a matrix 100 comparing product features, where the 3 columns Intel VT-x, Intel Hyper-Threading Technology and Intel Dynamic Speed Technology are the features for different versions of Intel Atom Processor. For example, the processor models Z515P and Z520, both support Intel Hyper-Threading Technology; but Z515P does not support Intel VT-x while Z520 does; and neither Z515P nor Z520 supports Intel Dynamic Speed Technology) [Examiner also draws the applicant’s  attention to NPL U that is an archived page from Wikipedia from 11/2/2016 wherein it depicts the feature matrix for virus checker software packages with links to information on software and also showing if the feature exists in that software version or not, with some features present in some products (Yes in green box) and some not present (No in red box). Wikipedia has many more examples of this type of linkage table for numerous products].
HOLT does not teach receiving a selection of a feature from one of the first feature, the second feature, and the third feature displayed in a first web page; identifying the selected feature in the linkage table; and redirecting from the first web page to a second web page in a Graphical User Interface 
In similar field of endeavor, SPEETER teaches receiving a selection of a feature from one of the first feature, the second feature, and the third feature displayed in a first web page (SPEETER: Figs. 16-21, pars. 0029 and 0242-0269; for example, par. 0267, at step 2101 the elements to be compared are identified or received; or par. 0029, selecting the components to be included in the comparison, retrieving component blueprints for the selected components, and comparing the selected components according to the retrieved component blueprints); identifying the selected feature in the linkage table (SPEETER: Figs. 16-21, par. 0266, the blueprints are similar in overall structure and many folders and files are the same, as indicated by the letter and number identifying each element of the blueprint); and redirecting from the first web page to a second web page in a Graphical User Interface (GUI) (SPEETER: par. 0173, Additional rules contained within the component blueprint are the “Documentation” rules set. This set may include rules on files that are among the managed files for the component, that contain documentation about the component, and may also contain URLs (normally to the vendor web site) documenting the component) with a first window in the second web page displaying the first information for the selected feature and a second window in the second web page displaying the second information for the selected feature, wherein, when the selected feature is in the first application, the first information describes the selected feature for the first application, and, when the selected feature is in the second application, the second information describes the selected feature for the second application (SPEETER: figs. 20-21, pars. 0266-0269; for example, par. 0266, FIG. 20 is a generalized block diagram illustrating the comparison of source and target blueprints. As can be seen from the example source and target blueprints, the blueprints are similar in overall structure and many folders and files are the same, as indicated by the letter and number identifying each element of the blueprint. For example, at the highest level of the blueprint are folders A1 and A2. At the next level down the files in the folders M1 of the source and M2 or the target do not have the same number of files. Specifically, the source has three files, C1,1, C1,2, and C1,3. By contrast, the target has files C1,1 and C1,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HOLT computer program product to include the teachings of SPEETER for receiving a selection of a feature from one of the first feature, the second feature, and the third feature displayed in a first web page; identifying the selected feature in the linkage table; and redirecting from the first web page to a second web page in a Graphical User Interface (GUI) with a first window in the second web page displaying the first information for the selected feature and a second window in the second web page displaying the second information for the selected feature, wherein, when the selected feature is in the first application, the first information describes the selected feature for the first application, and, when the selected feature is in the second application, the second information describes the selected feature for the second application. Such a person would have been also motivated to make this combination as Often, changing the configuration on one server impacts software on other computers. This can restrict the possible configuration settings that may be used, and can require, or at least recommend, changes on the configuration settings of applications running on other servers. Additionally, if there are other software applications running on the same server changes to the configuration settings of one application can impact the performance of other applications on the same server. Accordingly, an improved system of managing, tracking and implementing configuration changes is required (SPEETER: pars. 0005-0006).

As to claim 2, HOLT and SPEETER teach the limitations of claim 1. SPEETER further teaches wherein there is a different linkage table for each pair of applications (SPEETER: par. 0267, At step 2101 the elements to be compared are identified or received; par. 0269, At step 2105 the system outputs the results of the comparison (the output may be to a file, database, or to any other computer, network or I/O device). The output may determine that the compared elements are the same, that they are different, that one of the elements is missing (for example, when a given file exists in one directory but not in another), or added) [hence there is a comparison table for each pair of elements]. The motivation to combine is the same as that used for claim 1.

As to claim 3, HOLT and SPEETER teach the limitations of claim 1. SPEETER further teaches wherein a help icon is associated with the feature (SPEETER: see pars. 0167-0173 regarding hot links to documentation; for example, par. 0173, this set may include rules on files that are among the managed files for the component, that contain documentation about the component, and may also contain URLs (normally to the vendor web site) documenting the component). The motivation to combine is the same as that used for claim 1.

As to claim 4, HOLT and SPEETER teach the limitations of claim 1. SPEETER further teaches wherein the first window is displayed adjacent to the second window to enable comparison of the first information and the second information (SPEETER: par. 0266, FIG. 20 is a generalized block diagram illustrating the comparison of source and target blueprints). The motivation to combine is the same as that used for claim 1.

As to claim 5, HOLT and SPEETER teach the limitations of claim 1. SPEETER further teaches wherein, when the selected feature is not in the first application, the first information indicates that the SPEETER: par. 0266, At the next level down the files in the folders M1 of the source and M2 or the target do not have the same number of files. Specifically, the source has three files, C1,1, C1,2, and C1,3. By contrast, the target has files C1,1 and C1,4. Thus, a comparison the source and target blueprints would note both the difference in the number of files in the folder M, as well as the lack of a direct match for files C1,2, C1,3 and C1,4). The motivation to combine is the same as that used for claim 1.

As to claim 7, HOLT and SPEETER teach the limitations of claim 1. SPEETER further teaches wherein a Software as a Service (SaaS) is configured to perform the operations of the computer program product (SPEETER: fig. 6, par. 0154, FIG. 6 is a generalized block diagram of server computer 600 which may be used to implement the configuration management server or the configuration database server described above). The motivation to combine is the same as that used for claim 1.

Response to Arguments 
Applicant argues that ["For at least these reasons, the combination of cited references does not teach or suggest amended claim 1" (Page 7)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US20100131313A1
2008-11-24
Software/hardware ranking method and system
US20140075358A1
2013-03-11
Graphic-information flow method and system for visually analyzing patterns and relationships


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174